Citation Nr: 1613324	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing has been uploaded in the Veteran's Virtual VA file.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has bilateral hearing loss and tinnitus that are etiologically related to his active duty service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A.  §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131  (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure.  The Veteran's contentions regarding noise exposure are supported by the information contained in his personnel records.  The Veteran's has consistently reported that he was a forward observer.  He additionally received an Expert Badge (Rifle) and a Sharpshooter Badge. The Board will concede in-service noise exposure.

Post-service treatment records show complaints of, and treatment for, hearing loss and tinnitus.

The Veteran was afforded VA examination in April 2010.  The VA examiner provided negative opinions, although he did note that it was reasonable to assume the Veteran was exposed to hazardous noise levels while in service.  Moreover, the VA examiner conceded that the discharge examination included a whispered voice test which is an inaccurate and unreliable measure of auditory sensitivity and should not be used to measure auditory sensitivity or rule out hearing loss.  Given that the negative opinion was supported by contradictory rationale little probative value is accorded to these negative opinions.  The Veteran additionally submitted private audiograms, including a March 2013 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  Etiological opinions discussing the relationship between hearing loss and tinnitus to service were not provided.

In light of the Veteran's credible statements regarding in-service noise exposure, his credible complaints of hearing loss and tinnitus since service, and his current diagnoses of hearing loss and tinnitus, the Board gives the Veteran the benefit of the doubt and finds that service connection for bilateral hearing loss and tinnitus is warranted.  Further discussion of the evidence is simply not warranted.

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


